DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on January 4, 2022.
Claims 1 and 5 have been amended and are hereby entered.
Claims 10 and 12 have been canceled.
Claims 1 – 9 and 11 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 10, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 recite that the composition comprises 100 parts by mass of a resin component and a flame retardant comprising….” The components of the flame retardant composition are provided in parts by mass. However, it is unclear whether the weight limitations are based on the weight of the resin component, or based solely on the flame retardant or based on the entire insulation composition.
For examination purposes, the claims are interpreted to encompass interpretations.
Claims 2 – 9 and 11 are rejected as being dependent on claims 1 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya (JPH02245047A, using the provided machine translation) in view of Fujii (JP2013245305A, using the previously provided machine translation).
As per claims 1 and 2, Ikegaya teaches a fluorine-containing elastomer composition for extrusion molding ([0001]). Ikegaya further teaches:
A composition comprising 100 parts by mass of a resin component (Lines 47 – 49: “The present invention solves various problems caused by the high viscosity… by blending a tetrafluoroethylene-α-copolymer with a small amount of another polymer.” & Lines 154 – 156: “According to the present invention, a small amount of an ethylene-ethylene unsaturated ester copolymer is blended with a tetrafluoroethylene-α-olefin copolymer.”)
A flame retardant comprising 0.3 parts by mass or more and 15 parts by mass or less of a bromine flame retardant (Lines 52 – 54: “The halogen-containing flame retardant is 2 or more and 30 parts by weight or less with respect to 100 parts by weight of the tetrafluoroethylene-α-olefin copolymer.” Ikegaya teaches several known bromine-based halogen-containing flame retardants in lines 83 – 85.)
Wherein the resin component comprises a first component including a copolymer of tetrafluoroethylene and alpha-olefin with the carbon number of 2 or more and 4 or less (Lines 58 – 60: “As the tetrafluoroethylene-α-olefin copolymer used in the present invention, a copolymer of tetrafluoroethylene and propylene as an α-olefin is preferably used.”)
Wherein the resin component comprises a second component including ethylene-ethylacrylate copolymer (Lines 64 – 70: “The ethylene-ethylene unsaturated ester copolymer used in the present invention is obtained by copolymerizing ethylene and an ethylenically unsaturated ester by a known method… Examples of the ethylenically unsaturated ester include… ethyl (meth) acrylate.” As ethyl(meth) acrylate is an ethyl acrylate compound with a methyl group attached, it is interpreted as “including” an ethylene-ethylacrylate copolymer as claimed.)
Mass proportion of the first component in the resin component is more than 90 percent by mass and 98 percent by mass or less based on 100 parts by mass of the resin and the mass proportion of the second component in the resin component is 2 percent by mass or more and less than 10 percent by mass based on 100 parts by mass of the resin (In Lines 51 – 54, Ikegaya teaches that the ethylene-ethylene unsaturated ester copolymer is 5 or more and 25 parts by weight or less based on 100 parts by weight of the tetrafluoroethylene-α-olefin copolymer. When the unsaturated ester copolymer is present in 10 parts by weight based on 100 parts by weight of the tetrafluoroethylene copolymer, it is present in an amount of 9% by mass, i.e. 10/110, as claimed.)
Ikegaya teaches that in addition to the halogen-containing flame retardant, flame-retardant aids may be present in an amount of 1 – 20 parts by weight with respect to the tetrafluoroethylene-propylene copolymer (Lines 83 – 87). Ikegaya does not teach:
A flame retardant comprising 2 parts by mass or more and less than 10 parts by mass of zinc tin oxide
Fujii teaches a resin composition containing fire retardants, for use in electric wires ([0088]). The resin composition is a polyolefin (Abstract), which is a similar resin to that used in Ikegaya. Fujii teaches that a brominated flame retardant is provided in an amount of 2 to 40 parts by weight of the resin ([0060]), which is a similar amount as taught by Ikegaya. Fujii teaches that in these compositions, a flame retardant aid can be provided to reduce the amount of brominated flame retardant used ([0056]), such as zinc stannate ([0058]) which can be provided in an amount of 2 to 40 parts by weight ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ikegaya to include the zinc tin oxide in the amount claimed, motivated by the desire to predictably reduce the amount of brominated flame retardant used ([0056]).
Ikegaya teaches known bromine-based flame retardants (Lines 83 – 85). Ikegaya does not explicitly teach:
Wherein the bromine flame retardant includes ethylenebis(pentabromobenzene)
Fujii teaches a resin composition containing fire retardants, for use in electric wires ([0088]). The resin composition is a polyolefin (Abstract), which is a similar resin to that used in Ikegaya. Fujii teaches that a brominated flame retardant is provided in an amount of 2 to 40 parts by weight of the resin ([0060]), which is a similar amount as taught by Ikegaya. Fujii teaches that the brominated flame retardant can be 1,2-bis(pentabromophenyl) ethane ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ikegaya to provide the claimed ethylenebis(pentabromobenzene) flame retardant as the bromine-based flame retardant taught by Ikegaya. One of ordinary skill in the art would have been motivated because Fujii teaches that this compound is a suitable flame retardant material for similar resin compositions and applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Regarding the insulative properties of the claimed resin, Ikegaya teaches that the copolymers have electrical characteristics and are used in applications such as electric wires (Lines 18 – 21). However, the prior art combination appears silent with respect to the property of insulation. Since the prior art combination teaches substantially the same composition as disclosed by Applicant, the property of insulation is considered to naturally flow from the product of the prior art combination, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claims 3 and 4, Ikegaya teaches:
Wherein the first component includes tetrafluoroethylene-propylene copolymer (Lines 58 – 60: “As the tetrafluoroethylene-α-olefin copolymer used in the present invention, a copolymer of tetrafluoroethylene and propylene as an α-olefin is preferably used.”)
As per claim 5, Ikegaya teaches a fluorine-containing elastomer composition for extrusion molding ([0001]). Ikegaya further teaches:
A conductor and a covering layer configured to cover the conductor (Ikegaya teaches that the polymeric compositions are extruded onto wires in Lines 112 – 115. The wire is interpreted as reading on the claimed conductor and as the polymeric composition is extruded onto the wire is it interpreted as a covering layer configured to cover the conductor as claimed.)
Wherein the covering layer comprises a composition comprising 100 parts by mass of a resin component (Lines 47 – 49: “The present invention solves various problems caused by the high viscosity… by blending a tetrafluoroethylene-α-copolymer with a small amount of another polymer.” & Lines 154 – 156: “According to the present invention, a small amount of an ethylene-ethylene unsaturated ester copolymer is blended with a tetrafluoroethylene-α-olefin copolymer.”)
A flame retardant comprising 0.3 parts by mass or more and 15 parts by mass or less of a bromine flame retardant (Lines 52 – 54: “The halogen-containing flame retardant is 2 or more and 30 parts by weight or less with respect to 100 parts by weight of the tetrafluoroethylene-α-olefin copolymer.” Ikegaya teaches several known bromine-based halogen-containing flame retardants in lines 83 – 85.)
Wherein the resin component comprises a first component including a copolymer of tetrafluoroethylene and alpha-olefin with the carbon number of 2 or more and 4 or less (Lines 58 – 60: “As the tetrafluoroethylene-α-olefin copolymer used in the present invention, a copolymer of tetrafluoroethylene and propylene as an α-olefin is preferably used.”)
Wherein the resin component comprises a second component including ethylene-ethylacrylate copolymer (Lines 64 – 70: “The ethylene-ethylene unsaturated ester copolymer used in the present invention is obtained by copolymerizing ethylene and an ethylenically unsaturated ester by a known method… Examples of the ethylenically unsaturated ester include… ethyl (meth) acrylate.” As ethyl(meth) acrylate is an ethyl acrylate compound with a methyl group attached, it is interpreted as “including” an ethylene-ethylacrylate copolymer as claimed.)
Mass proportion of the first component in the resin component is more than 90 percent by mass and 98 percent by mass or less based on 100 parts by mass of the resin and the mass proportion of the second component in the resin component is 2 percent by mass or more and less than 10 percent by mass based on 100 parts by mass of the resin (In Lines 51 – 54, Ikegaya teaches that the ethylene-ethylene unsaturated ester copolymer is 5 or more and 25 parts by weight or less based on 100 parts by weight of the tetrafluoroethylene-α-olefin copolymer. When the unsaturated ester copolymer is present in 10 parts by weight based on 100 parts by weight of the tetrafluoroethylene copolymer, it is present in an amount of 9% by mass, i.e. 10/110, as claimed.)
Ikegaya teaches that in addition to the halogen-containing flame retardant, flame-retardant aids may be present in an amount of 1 – 20 parts by weight with respect to the tetrafluoroethylene-propylene copolymer (Lines 83 – 87). Ikegaya does not teach:
A flame retardant comprising 2 parts by mass or more and less than 10 parts by mass of zinc tin oxide
Fujii teaches a resin composition containing fire retardants, for use in electric wires ([0088]). The resin composition is a polyolefin (Abstract), which is a similar resin to that used in Fujii teaches that a brominated flame retardant is provided in an amount of 2 to 40 parts by weight of the resin ([0060]), which is a similar amount as taught by Ikegaya. Fujii teaches that in these compositions, a flame retardant aid can be provided to reduce the amount of brominated flame retardant used ([0056]), such as zinc stannate ([0058]) which can be provided in an amount of 2 to 40 parts by weight ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ikegaya to include the zinc tin oxide in the amount claimed, motivated by the desire to predictably reduce the amount of brominated flame retardant used ([0056]).
Ikegaya teaches known bromine-based flame retardants (Lines 83 – 85). Ikegaya does not explicitly teach:
Wherein the bromine flame retardant includes ethylenebis(pentabromobenzene)
Fujii teaches a resin composition containing fire retardants, for use in electric wires ([0088]). The resin composition is a polyolefin (Abstract), which is a similar resin to that used in Ikegaya. Fujii teaches that a brominated flame retardant is provided in an amount of 2 to 40 parts by weight of the resin ([0060]), which is a similar amount as taught by Ikegaya. Fujii teaches that the brominated flame retardant can be 1,2-bis(pentabromophenyl) ethane ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ikegaya to provide the claimed ethylenebis(pentabromobenzene) flame retardant as the bromine-based flame retardant taught by Ikegaya. One of ordinary skill in the art would have been motivated because Fujii teaches that this compound is a suitable flame retardant material for similar resin compositions and applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Regarding the insulative properties of the claimed resin, Ikegaya teaches that the copolymers have electrical characteristics and are used in applications such as electric wires (Lines 18 – 21). However, the prior art combination appears silent with respect to the property of insulation. Since the prior art combination teaches substantially the same composition as disclosed by Applicant, the property of insulation is considered to naturally flow from the product of the prior art combination, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claims 7 and 8, Ikegaya teaches:
Wherein the first component includes tetrafluoroethylene-propylene copolymer (Lines 58 – 60: “As the tetrafluoroethylene-α-olefin copolymer used in the present invention, a copolymer of tetrafluoroethylene and propylene as an α-olefin is preferably used.”)
Regarding claims 9 and 11, as no additional flame retardant compounds other than the zinc tin oxide and the bromine flame retardant are required by the prior art combination, the limitations of claim 11 is also met. Note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. For the purposes of searching for an applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicant’s invention.

Response to Amendments
Applicant’s amendments to the claims, filed January 4, 2022, caused the withdrawal of the rejection of claims 1 – 12 under 35 U.S.C. 103 as obvious over Saito in view of Fujii as set forth in the office action filed October 4, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 12 have been considered but are moot based on the new ground of rejection.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789